Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 1 of 36



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                FORT-LAUDERDALE DIVISION



  Chivonne L. Henry,            )              CIVIL ACTION NO.____________________
                                )              COMPLAINT
                 Plaintiff,     )
                                )
         v.                     )
                                )              JURY TRIAL DEMAND
  City College Inc.,            )
                                )
                 Defendant.     )

                                    NATURE OF THE ACTION

         This is an action under Title VII of the Civil Rights Act of 1964 to correct unlawful

  national origin, religious and race-based employment practices, and to provide relief to Plaintiff

  Chivonne L. Henry who was adversely affected by such practices. As alleged with greater

  specificity below, Defendant, City College Inc., subjected Plaintiff Chivonne L. Henry to

  discrimination, a hostile work environment and terminated her employment in retaliation for

  resisting said hostile work environment.

                                    JURISDICTION AND VENUE

     1. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 and 1343. This action

  is authorized and instituted pursuant to Section 703 of Title VII of the Civil Rights Act of 1964

  (“Title VII”), as amended, 42 U.S.C. §2000e-2.

     2. The unlawful employment practices alleged in this Complaint were committed

  within the jurisdiction of the United States District Court for the Southern District of Florida,

  Fort-Lauderdale Division.

     3. Therefore, in accordance with 28 U.S.C. §1391 and 42 U.S.C. §2000(e)-2, venue is

  appropriate in this Court.

                                                                                        Page 1 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 2 of 36



                                             PARTIES

     4. Plaintiff, Chivonne L. Henry (“Henry”), was an employee of Defendant City College

  Inc., and the cause of action accrued in Broward County, Florida.

     5. Defendant, City College Inc. (“Defendant” or “Defendant College”), provides

  educational services in Broward County, Florida and employed Plaintiff Henry.

     6. At all relevant times, Defendant has continuously been doing business in the State of

  Florida and has continuously had at least 15 employees.

     7. At all relevant times, Defendant has been an employer engaged in an industry affecting

  commerce within the meaning of Sections 701(b), (g) and (h) of Title VII, 42 U.S.C. §§

  2000e(b), (g) and (h). At all relevant times, Defendant has continuously been an employer

  within the meaning of 42 U.S.C. §2000e (b).

                                   CONDITIONS PRECEDENT

     8. Plaintiff Henry has exhausted all the requisite administrative remedies prior to bringing

  this action. Specifically, but not as a limitation, Plaintiff Henry timely filed a Charge of

  Discrimination with the Equal Employment Opportunity Commission (EEOC) against Defendant

  College. Pursuant to a work sharing agreement, the Charge was dual filed with the Florida

  Commission on Human Relations (FCHR).

     9. The EEOC sent Plaintiff Henry a Notice of Right to Sue on or about September 6, 2019.

  Plaintiff Henry timely commenced this action.

                                        STATEMENT OF FACTS

     10. Plaintiff Henry is an individual who is black, of British National Origin, and is Muslim.

     11. On or about July 15, 2015, Plaintiff Henry began employment with Defendant College as

  a senior admissions representative.



                                                                                        Page 2 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 3 of 36



     12. On or about July 15, 2016, Plaintiff Henry became a master admissions representative.

     13. When Plaintiff Henry was promoted to master admissions representative, her promotion

  was due to her meeting and exceeding all qualifications for said position.

     14. During 2016, Plaintiff Henry was consistently ranked the highest at her campus location

  in sales numbers at Defendant College’s Hollywood campus. Plaintiff’s efforts added and

  resulted in her director of admissions, Mr. Jonathan Watts, receiving accolades. Plaintiff Henry

  was the first at that Hollywood campus to reach her sales metrics back to back consistently and

  be promoted to master admissions representative. Plaintiff Henry received awards for highest

  referral rate, and highest conversions and highest start rate.

     15. Despite causing Mr. Watts to get accolades for the Hollywood campus success, Mr.

  Watts often had outbursts and tirades in the workplace at the Hollywood campus of Defendant

  College.

     16. Plaintiff Henry’s promotion to master admissions representative was delayed by Mr.

  Watts due to Plaintiff Henry’s complaints about Mr. Watts’ hostile behavior in the workplace.

     17. As a result of Plaintiff Henry’s complaints about Mr. Watts, Mr. Watts ordered co-worker

  Joe Haeffle to lie about Plaintiff Henry. Specifically, Mr. Haeffle sent an e-mail to Mr. Watts

  falsely stating that Plaintiff Henry demeaned Mr. Haeffle and made him feel uncomfortable.

     18. On or about April, 2016, Mr. Watts was fired by Defendant College.

     19. On or about May, 2016, the new director of admissions, Laura Strong, began

  employment with Defendant College.

     20. Ms. Strong supervised Plaintiff Henry.

     21. On or about September, 2016, Plaintiff Henry converted to Islam.




                                                                                       Page 3 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 4 of 36



     22. Plaintiff Henry began wrapping her hair as part of her conversion to Islam, and Ms.

  Strong frequently disparaged Plaintiff Henry for doing so.

     23. Due to Plaintiff Henry’s race and religious faith, Ms. Strong consistently told Plaintiff

  Henry that she did not believe that her hair looked “professional,” and would make comments

  such as, “I don’t like your look.” “You look like one of those ebony girls on those magazines, I

  guess you think it’s in style.”

     24. Plaintiff Henry requested to leave her work desk so that she could do her daily prayer.

     25. Plaintiff Henry’s aforementioned request was denied and she was never allowed to leave

  her desk to pray.

     26. Meanwhile, Ms. Strong allowed non-Muslim employees to take frequent 10-15 minute

  breaks to smoke cigarettes.

     27. After Ms. Strong’s employment, Plaintiff Henry received noticeably lower scores on her

  annual performance review in 2016, despite Plaintiff Henry ranking high in sales and metrics.

     28. Ms. Strong also consistently disparaged Plaintiff Henry’s British accent.

     29. Ms. Strong also did other acts disparaging Plaintiff Henry’s national origin. For example,

  one co-worker, Widlyn Daniels, told Plaintiff Henry that she was told by Ms. Strong to stop

  eating lunch with Plaintiff Henry because Plaintiff Henry did not understand American “culture.”

     30. When Plaintiff Henry’s grandmother passed away, Ms. Strong prevented Plaintiff Henry

  from returning to England for her funeral.

     31. Ms. Strong consistently yelled at Plaintiff Henry in front of Plaintiff Henry’s co-workers.

     32. Ms. Strong specifically told Plaintiff Henry that she is not allowed to ask questions

  during meetings.




                                                                                         Page 4 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 5 of 36



     33. Ms. Strong also made several derogatory racial comments about Plaintiff Henry. For

  example, on or about the review period for Plaintiff Henry at approximately the beginning of

  2017 Ms. Strong, Plaintiff Henry and Brooks had a meeting regarding the tension between Ms.

  Strong and Plaintiff Henry. Plaintiff Henry, in her attempt to stop the conflict, began to state

  during the meeting, “I believe that Ms. Strong and I have similar commonalities and want the

  same thing which is to be successful…”, Ms. Strong then interrupted Plaintiff Henry with

  disgust, and stated, “I would never want someone who looks like that to compare themselves to

  me.”

     34. On or about the end of summer in 2017, Ms. Strong took away more and more of

  Plaintiff Henry’s duties and gave them to an non-British, non-Muslim, Marvin Chin, and non-

  British, non-Muslim, white employee, Rebecca Geddule, even though Plaintiff Henry had

  superior sales numbers and a much higher rank that that of Mr. Chin and Ms. Geddule.

     35. On or about December 2016 Ms. Strong began complaining that Plaintiff Henry was

  typing “too fast.”

     36. Nonetheless, Plaintiff Henry consistently tried to keep the morale of the sales team high

  by doing acts such as buying the whole team lunch without reimbursement and mentoring those

  who were struggling metrically with their positions and Ms. Strong’s management style.

     37. After suffering a car accident in January 2017 the day after a meeting that challenged

  Plaintiff Henry’s religious attire, Plaintiff Henry had regularly scheduled doctor’s appointments

  for physical therapy.

     38. Ms. Strong ordered Plaintiff Henry to e-mail her every time she was going to a doctor’s

  appointment despite the fact that the doctor’s appointments were always on the same day and at

  the same time.



                                                                                       Page 5 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 6 of 36



     39. Plaintiff Henry complied by consistently sending the requested e-mails. In fact, Plaintiff

  Henry sent several calendar invites to Ms. Strong so that the doctor’s appointments could be put

  on Ms. Strong’s work calendar. Ms. Strong always rejected the calendar invites.

     40. Nonetheless, on or about October 2017, Plaintiff Henry was given a disciplinary write up

  for allegedly leaving and coming back from doctor’s appointments without notice.

     41. In reality, Plaintiff Henry was written up for resisting the hostile work environment

  caused by Ms. Strong and for being a black, British, Muslim person.

     42. All the write-ups that Plaintiff Henry received were part of scheme by Defendant College

  to have a pre-textual excuse to terminate Plaintiff Henry’s employment.

     43. Less than a month after filing a charge with the EEOC, Plaintiff Henry’s employment

  was terminated in retaliation for resisting Defendant’s discrimination and for filing a Charge

  with the EEOC.

     44. Virginia Llano is the person who told Plaintiff Henry that her employment was being

  terminated while another regional senior admissions employee, Elizabeth, was in the room. Ms.

  Llano said Plaintiff Henry was being terminated for making too many complaints against Ms.

  Strong. Plaintiff Henry asked for this in writing and was ignored. Plaintiff Henry also sent an e-

  mail confirming these facts as soon as she returned home and the e-mail was yet again ignored.

     45. At all times material, Mr. Watts, Ms. Strong, Ms. Strong’s superiors, Mr. Haeffle, Mr.

  Chin, Rebecca Geddule, Defendant’s human resources department, Brooks, Virginia Llano, and

  Elizabeth were acting within the scope of their employment with Defendant College.




                                                                                        Page 6 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 7 of 36



                                              COUNT I

                        HOSTILE WORK ENVIRONMENT BASED ON RACE

      46. Plaintiff Henry incorporates the allegations contained in the preceding paragraphs 1-9 as

  if fully set forth herein.

      47. Plaintiff Henry is black.

      48. Plaintiff Henry was the victim of discrimination on the basis of her race in violation of

  Title VII of the Civil Rights Act.

      49. On or about July 15, 2015, Plaintiff Henry began employment with Defendant College as

  a senior admissions representative.

      50. On or about July 15, 2016, Plaintiff Henry became a master admissions representative.

      51. When Plaintiff Henry was promoted to master admissions representative, her promotion

  was due to her meeting and exceeding all qualifications for said position.

      52. On or about May, 2016, the new director of admissions, Laura Strong, began

  employment with Defendant College.

      53. Ms. Strong supervised Plaintiff Henry.

      54. Due to Plaintiff Henry’s race, Ms. Strong consistently told Plaintiff Henry that she did

  not believe that her hair looked “professional,” and would make comments such as, “I don’t like

  your look.” “You look like one of those ebony girls on those magazines, I guess you think it’s in

  style.”

      55. After Ms. Strong’s employment, Plaintiff Henry, due to her race, received noticeably

  lower scores on her annual performance review in 2016, despite Plaintiff Henry ranking high in

  sales and metrics.




                                                                                       Page 7 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 8 of 36



      56. Ms. Strong consistently yelled at Plaintiff Henry in front of Plaintiff Henry’s co-workers

  due to Plaintiff’s race.

      57. Due to Plaintiff Henry’s race, Ms. Strong specifically told Plaintiff Henry that she is not

  allowed to ask questions during meetings.

      58. Ms. Strong made several other derogatory racial comments about Plaintiff Henry. For

  example, on or about the review period for Plaintiff Henry at approximately the beginning of

  2017 Ms. Strong, Plaintiff Henry and Brooks had a meeting regarding the tension between Ms.

  Strong and Plaintiff Henry. Plaintiff Henry, in her attempt to stop the conflict, began to state

  during the meeting, “I believe that Ms. Strong and I have similar commonalities and want the

  same thing which is to be successful…”, Ms. Strong then interrupted Plaintiff Henry with

  disgust, and stated, “I would never want someone who looks like that to compare themselves to

  me.”

      59. Due to Plaintiff Henry’s race, on or about the end of summer in 2017, Ms. Strong took

  away more and more of Plaintiff Henry’s duties and gave them to a white employee, Rebecca

  Geddule, even though Plaintiff Henry had superior sales numbers and a much higher rank than

  that of Ms. Geddule.

      60. Due to Plaintiff Henry’s race, Ms. Strong also began ordering Plaintiff Henry’s co-

  workers to not eat lunch with Plaintiff Henry.

      61. Due to Plaintiff Henry’s race, Ms. Strong also ordered Plaintiff Henry not to appear in

  her work space outside of her regular work hours.

      62. Ms. Strong has racial animus towards black people. Ms. Strong did not make racial

  comments about non-black employees.




                                                                                         Page 8 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 9 of 36



     63. The totality of Ms. Strong’s aforementioned hostile behavior towards Plaintiff was

  sufficiently severe and pervasive to alter the terms and conditions of employment and create a

  discriminatorily abusive working environment.

     64. Similarly-situated employees not in Plaintiff’s protected class of black, were more

  favorably treated, such as Rebecca Geddule.

     65. Ms. Strong continued the hostile work environment by terminating Plaintiff Henry’s

  employment due to her race.

     66. Plaintiff is qualified for the position of master admissions representative.

     67. As a result of the Defendant's unlawful hostile work environment based on her race,

  Plaintiff has suffered mental anguish and embarrassment.

     68. At all times material, Mr. Watts, Ms. Strong, Ms. Strong’s superiors, Mr. Haeffle, Mr.

  Chin, Rebecca Geddule, Defendant’s human resources department, Brooks, Virginia Llano, and

  Elizabeth were acting within the scope of their employment with Defendant College.

     69. Plaintiff has exhausted all the requisite administrative remedies prior to bringing this

  action. Specifically, but not as a limitation, Plaintiff timely filed a Charge of Discrimination with

  the Equal Employment Opportunity Commission (“EEOC”).

     70. The EEOC issued a Notice of Right to Sue dated September 6, 2019. Plaintiff timely

  commenced this action.

         WHEREFORE Plaintiff Chivonne L. Henry demands judgment against Defendant for

  compensatory damages, back wages, front pay, emotional pain and mental anguish, punitive

  damages, costs and attorneys’ fees.




                                                                                           Page 9 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 10 of 36



                                               COUNT II

               HOSTILE WORK ENVIRONMENT BASED ON NATIONAL ORIGIN

      71. Plaintiff Henry incorporates the allegations contained in the preceding paragraphs 1-9 as

  if fully set forth herein.

      72. Plaintiff Henry is of British national origin.

      73. Plaintiff Henry was the victim of discrimination on the basis of her national origin in

  violation of Title VII of the Civil Rights Act.

      74. On or about July 15, 2015, Plaintiff Henry began employment with Defendant College as

  a senior admissions representative.

      75. On or about July 15, 2016, Plaintiff Henry became a master admissions representative.

      76. When Plaintiff Henry was promoted to master admissions representative, her promotion

  was due to her meeting and exceeding all qualifications for said position.

      77. During 2016, Plaintiff Henry was consistently ranked the highest at her campus location

  in sales numbers at Defendant College’s Hollywood campus. Plaintiff’s efforts added and

  resulted in her director of admissions, Mr. Jonathan Watts, receiving accolades. Plaintiff Henry

  was the first at that Hollywood campus to reach her sales metrics back to back consistently and

  be promoted to master admissions representative. Plaintiff Henry received awards for highest

  referral rate, and highest conversions and highest start rate.

      78. On or about May, 2016, the new director of admissions, Laura Strong, began

  employment with Defendant College.

      79. Ms. Strong supervised Plaintiff Henry.

      80. Ms. Strong consistently disparaged Plaintiff Henry’s British accent.




                                                                                      Page 10 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 11 of 36



     81. When Plaintiff Henry’s grandmother passed away, Ms. Strong prevented Plaintiff Henry

  from returning to England for her funeral.

     82. One co-worker, Widlyn Daniels, reported to Plaintiff Henry that Ms. Daniels was told by

  Ms. Strong to stop eating lunch with Plaintiff Henry because Plaintiff Henry did not understand

  American “culture.”

     83. Due to Plaintiff Henry’s national origin, Ms. Strong consistently yelled at Plaintiff Henry

  in front of Plaintiff Henry’s co-workers due to Plaintiff Henry’s national origin.

     84. Due to Plaintiff Henry’s national origin, on or about the end of summer in 2017, Ms.

  Strong took away more and more of Plaintiff Henry’s duties and gave them to two non-British

  employees, Rebecca Geddule and Marvin Chin, even though Plaintiff Henry had superior sales

  numbers and a much higher rank than that of Ms. Geddule and Mr. Chin.

     85. Due to Plaintiff Henry’s national origin, Ms. Strong also began ordering Plaintiff Henry’s

  co-workers to not eat lunch with Plaintiff Henry.

     86. Due to Plaintiff’s national origin, Ms. Strong also ordered Plaintiff Henry not to appear in

  her work space outside of her regular work hours.

     87. After Ms. Strong’s employment, Plaintiff Henry, due to her due to her national origin,

  received noticeably lower scores on her annual performance review in 2016, despite Plaintiff

  Henry ranking high in sales and metrics.

     88. Ms. Strong has animus towards people of British descent. Ms. Strong did not make

  national origin comments about non-British employees.

     89. The totality of Ms. Strong’s aforementioned hostile behavior towards Plaintiff was

  sufficiently severe and pervasive to alter the terms and conditions of employment and create a

  discriminatorily abusive working environment.



                                                                                        Page 11 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 12 of 36



      90. Similarly-situated employees not in Plaintiff’s protected class of British, were more

  favorably treated, such as Rebecca Geddule.

      91. Ms. Strong continued the hostile work environment by terminating Plaintiff Henry’s

  employment due to her national origin.

      92. Plaintiff is qualified for the position of master admissions representative.

      93. As a result of the Defendant's unlawful hostile work environment based on her national

  origin, Plaintiff has suffered mental anguish and embarrassment.

      94. At all times material, Mr. Watts, Ms. Strong, Ms. Strong’s superiors, Mr. Haeffle, Mr.

  Chin, Rebecca Geddule, Defendant’s human resources department, Brooks, Virginia Llano, and

  Elizabeth were acting within the scope of their employment with Defendant College.

      95. Plaintiff has exhausted all the requisite administrative remedies prior to bringing this

  action. Specifically, but not as a limitation, Plaintiff timely filed a Charge of Discrimination with

  the Equal Employment Opportunity Commission (“EEOC”).

      96. The EEOC issued a Notice of Right to Sue dated September 6, 2019. Plaintiff timely

  commenced this action.

          WHEREFORE Plaintiff Chivonne L. Henry demands judgment against Defendant for

  compensatory damages, back wages, front pay, emotional pain and mental anguish, punitive

  damages, costs and attorneys’ fees.

                                              COUNT III

                     HOSTILE WORK ENVIRONMENT BASED ON RELIGION

      97. Plaintiff Henry incorporates the allegations contained in the preceding paragraphs 1-9 as

  if fully set forth herein.

      98. Plaintiff Henry is Muslim.



                                                                                         Page 12 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 13 of 36



     99. Plaintiff Henry was the victim of discrimination on the basis of her religion in violation

  of Title VII of the Civil Rights Act.

     100.           On or about July 15, 2015, Plaintiff Henry began employment with Defendant

  College as a senior admissions representative.

     101.           On or about July 15, 2016, Plaintiff Henry became a master admissions

  representative.

     102.           When Plaintiff Henry was promoted to master admissions representative, her

  promotion was due to her meeting and exceeding all qualifications for said position.

     103.           During 2016, Plaintiff Henry was consistently ranked the highest at her campus

  location in sales numbers at Defendant College’s Hollywood campus. Plaintiff’s efforts added

  and resulted in her director of admissions, Mr. Jonathan Watts, receiving accolades. Plaintiff

  Henry was the first at that Hollywood campus to reach her sales metrics back to back

  consistently and be promoted to master admissions representative. Plaintiff Henry received

  awards for highest referral rate, and highest conversions and highest start rate.

     104.           On or about May, 2016, the new director of admissions, Laura Strong, began

  employment with Defendant College.

     105.           Ms. Strong supervised Plaintiff Henry.

     106.           On or about September, 2016, Plaintiff Henry converted to Islam.

     107.           Plaintiff Henry began wrapping her hair as part of her conversion to Islam, and

  Ms. Strong frequently disparaged Plaintiff Henry for doing so.

     108.           Due to Plaintiff Henry’s religious faith, Ms. Strong consistently told Plaintiff

  Henry that she did not believe that her hair looked “professional,” and would make comments

  such as, “I don’t like your look.”



                                                                                         Page 13 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 14 of 36



     109.        Plaintiff Henry requested to leave her work desk so that she could do her daily

  prayer.

     110.        Plaintiff Henry’s aforementioned request was denied and she was never allowed

  to leave her desk to pray.

     111.        Meanwhile, Ms. Strong allowed non-Muslim employees to take frequent 10-15

  minute breaks to smoke cigarettes.

     112.        Ms. Strong consistently yelled at Plaintiff Henry in front of Plaintiff Henry’s co-

  workers due to Plaintiff Henry’s religion.

     113.        Due to Plaintiff Henry being Muslim, on or about the end of summer in 2017, Ms.

  Strong took away more and more of Plaintiff Henry’s duties and gave them to a non-Muslim

  employees, Marvin Chin and Rebecca Geddule, even though Plaintiff Henry had superior sales

  numbers and a much higher rank than that of Ms. Geddule and Mr. Chin.

     114.        Due to Plaintiff Henry being Muslim, Ms. Strong also began ordering Plaintiff

  Henry’s co-workers to not eat lunch with Plaintiff Henry.

     115.        Due to Plaintiff Henry being Muslim, Ms. Strong also ordered Plaintiff Henry not

  to appear in her work space outside of her regular work hours.

     116.        After Ms. Strong’s employment, Plaintiff Henry, due to her due to her religion,

  received noticeably lower scores on her annual performance review in 2016, despite Plaintiff

  Henry ranking high in sales and metrics.

     117.        Ms. Strong has animus towards people of Muslim faith. Ms. Strong did not make

  derogatory religious comments about non-Muslim employees.




                                                                                       Page 14 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 15 of 36



     118.        The totality of Ms. Strong’s aforementioned hostile behavior towards Plaintiff

  was sufficiently severe and pervasive to alter the terms and conditions of employment and create

  a discriminatorily abusive working environment.

     119.        Similarly-situated employees not in Plaintiff’s protected class of Muslim, were

  more favorably treated, such as Rebecca Geddule.

     120.        Ms. Strong continued the hostile work environment by terminating Plaintiff

  Henry’s employment due to her religion.

     121.        Plaintiff is qualified for the position of master admissions representative.

     122.        As a result of the Defendant's unlawful hostile work environment based on her

  religion, Plaintiff has suffered mental anguish and embarrassment.

     123.        At all times material, Mr. Watts, Ms. Strong, Ms. Strong’s superiors, Mr. Haeffle,

  Mr. Chin, Rebecca Geddule, Defendant’s human resources department, Brooks, Virginia Llano,

  and Elizabeth were acting within the scope of their employment with Defendant College.

     124.        Plaintiff has exhausted all the requisite administrative remedies prior to bringing

  this action. Specifically, but not as a limitation, Plaintiff timely filed a Charge of Discrimination

  with the Equal Employment Opportunity Commission (“EEOC”).

     125.        The EEOC issued a Notice of Right to Sue dated September 6, 2019. Plaintiff

  timely commenced this action.

         WHEREFORE Plaintiff Chivonne L. Henry demands judgment against Defendant for

  compensatory damages, back wages, front pay, emotional pain and mental anguish, punitive

  damages, costs and attorneys’ fees.




                                                                                         Page 15 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 16 of 36



                                                COUNT IV

                                        RACE DISCRIMINATION

                                                (Termination)

      126.          Plaintiff Henry incorporates the allegations contained in the preceding paragraphs

  1-9 as if fully set forth herein.

      127.          Plaintiff Henry is black.

      128.          Plaintiff Henry was the victim of discrimination on the basis of her race in

  violation of Title VII of the Civil Rights Act.

      129.          On or about July 15, 2015, Plaintiff Henry began employment with Defendant

  College as a senior admissions representative.

      130.          On or about July 15, 2016, Plaintiff Henry became a master admissions

  representative.

      131.          When Plaintiff Henry was promoted to master admissions representative, her

  promotion was due to her meeting and exceeding all qualifications for said position.

      132.          On or about May, 2016, the new director of admissions, Laura Strong, began

  employment with Defendant College.

      133.          Ms. Strong supervised Plaintiff Henry.

      134.          Due to Plaintiff Henry’s race, Ms. Strong consistently told Plaintiff Henry that she

  did not believe that her hair looked “professional,” and would make comments such as, “I don’t

  like your look.” “You look like one of those ebony girls on those magazines, I guess you think

  it’s in style.”




                                                                                           Page 16 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 17 of 36



     135.        After Ms. Strong’s employment, Plaintiff Henry, due to her race, received

  noticeably lower scores on her annual performance review in 2016, despite Plaintiff Henry

  ranking high in sales and metrics.

     136.        Ms. Strong consistently yelled at Plaintiff Henry in front of Plaintiff Henry’s co-

  workers due to Plaintiff’s race.

     137.        Due to Plaintiff Henry’s race, Ms. Strong specifically told Plaintiff Henry that she

  is not allowed to ask questions during meetings.

     138.        Ms. Strong made several other derogatory racial comments about Plaintiff Henry.

  For example, on or about the review period for Plaintiff Henry at approximately the beginning of

  2017 Ms. Strong, Plaintiff Henry and Brooks had a meeting regarding the tension between Ms.

  Strong and Plaintiff Henry. Plaintiff Henry, in her attempt to stop the conflict, began to state

  during the meeting, “I believe that Ms. Strong and I have similar commonalities and want the

  same thing which is to be successful…”, Ms. Strong then interrupted Plaintiff Henry with

  disgust, and stated, “I would never want someone who looks like that to compare themselves to

  me.”

     139.        Due to Plaintiff Henry’s race, on or about the end of summer in 2017, Ms. Strong

  took away more and more of Plaintiff Henry’s duties and gave them to a white employee,

  Rebecca Geddule, even though Plaintiff Henry had superior sales numbers and a much higher

  rank than that of Ms. Geddule.

     140.        Due to Plaintiff Henry’s race, Ms. Strong also began ordering Plaintiff Henry’s

  co-workers to not eat lunch with Plaintiff Henry.

     141.        Due to Plaintiff Henry’s race, Ms. Strong also ordered Plaintiff Henry not to

  appear in her work space outside of her regular work hours.



                                                                                        Page 17 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 18 of 36



     142.        On or about February 26, 2018, Defendant terminated Plaintiff Henry’s

  employment due to Plaintiff Henry’s race, which is the adverse employment action at issue in

  this count.

     143.        Ms. Strong has racial animus towards black people. Ms. Strong did not make

  racial comments about non-black employees.

     144.        Similarly-situated employees, not in Plaintiff’s protected class of black, were

  more favorably treated, such as Rebecca Geddule.

     145.        Plaintiff is qualified for the position of master admissions representative.

     146.        As a result of the Defendant's unlawful termination based on Plaintiff Henry’s

  race, Plaintiff has suffered mental anguish and embarrassment.

     147.        At all times material, Mr. Watts, Ms. Strong, Ms. Strong’s superiors, Mr. Haeffle,

  Mr. Chin, Rebecca Geddule, Defendant’s human resources department, Brooks, Virginia Llano,

  and Elizabeth were acting within the scope of their employment with Defendant College.

     148.        Plaintiff has exhausted all the requisite administrative remedies prior to bringing

  this action. Specifically, but not as a limitation, Plaintiff timely filed a Charge of Discrimination

  with the Equal Employment Opportunity Commission (“EEOC”).

     149.        The EEOC issued a Notice of Right to Sue dated September 6, 2019. Plaintiff

  timely commenced this action.

         WHEREFORE Plaintiff Chivonne L. Henry demands judgment against Defendant for

  compensatory damages, back wages, front pay, emotional pain and mental anguish, punitive

  damages, costs and attorneys’ fees.




                                                                                         Page 18 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 19 of 36



                                                 COUNT V

                                NATIONAL ORIGIN DISCRIMINATION

                                                (Termination)

      150.          Plaintiff Henry incorporates the allegations contained in the preceding paragraphs

  1-9 as if fully set forth herein.

      151.          Plaintiff Henry is of British national origin.

      152.          Plaintiff Henry was the victim of discrimination on the basis of her national origin

  in violation of Title VII of the Civil Rights Act.

      153.          On or about July 15, 2015, Plaintiff Henry began employment with Defendant

  College as a senior admissions representative.

      154.          On or about July 15, 2016, Plaintiff Henry became a master admissions

  representative.

      155.          When Plaintiff Henry was promoted to master admissions representative, her

  promotion was due to her meeting and exceeding all qualifications for said position.

      156.          During 2016, Plaintiff Henry was consistently ranked the highest in sales numbers

  at Defendant College’s Hollywood campus.              Plaintiff’s efforts resulted in her director of

  admissions, Mr. Jonathan Watts, receiving accolades. Plaintiff Henry was the first at that

  Hollywood campus to reach her sales metrics back to back consistently. Plaintiff Henry received

  awards for highest referral rate, and highest conversions.

      157.          On or about May, 2016, the new director of admissions, Laura Strong, began

  employment with Defendant College.

      158.          Ms. Strong supervised Plaintiff Henry.

      159.          Ms. Strong consistently disparaged Plaintiff Henry’s British accent.



                                                                                           Page 19 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 20 of 36



      160.        When Plaintiff Henry’s grandmother passed away, Ms. Strong prevented Plaintiff

  Henry from returning to England for her funeral.

      161.        A co-worker, Widlyn Daniels, reported to Plaintiff Henry that Ms. Daniels was

  told by Ms. Strong to stop eating lunch with Plaintiff Henry because Plaintiff Henry did not

  understand American “culture.”

      162.        Ms. Strong consistently yelled at Plaintiff Henry in front of Plaintiff Henry’s co-

  workers due to Plaintiff Henry’s national origin.

      163.        Due to Plaintiff Henry’s national origin, Ms. Strong also began ordering Plaintiff

  Henry’s co-workers to not eat lunch with Plaintiff Henry.

      164.        Due to Plaintiff Henry’s national origin, Ms. Strong also ordered Plaintiff Henry

  not to appear in her work space outside of her regular work hours.

      165.        Due to Plaintiff Henry’s national origin, on or about the end of summer in 2017,

  Ms. Strong took away more and more of Plaintiff Henry’s duties and gave them to non-British

  employees, Rebecca Geddule and Marvin Chin, even though Plaintiff Henry had superior sales

  numbers and a much higher rank than that of Ms. Geddule and Mr. Chin.

      166.        After Ms. Strong’s employment, Plaintiff Henry, due to her national origin,

  received noticeably lower scores on her annual performance review in 2016, despite Plaintiff

  Henry ranking high in sales and metrics.

      167.        On or about February 26, 2018, Defendant terminated Plaintiff Henry’s

  employment due to Plaintiff Henry’s national origin, which is the adverse employment action at

  issue in this count.

      168.        Ms. Strong has animus towards British people. Ms. Strong did not make national

  origin comments about non-British employees.



                                                                                        Page 20 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 21 of 36



      169.        Similarly-situated employees, not in Plaintiff’s protected class of British, were

  more favorably treated, such as Rebecca Geddule.

      170.        Plaintiff is qualified for the position of master admissions representative.

      171.        As a result of the Defendant's unlawful termination based on Plaintiff Henry’s

  national origin, Plaintiff has suffered mental anguish and embarrassment.

      172.        At all times material, Mr. Watts, Ms. Strong, Ms. Strong’s superiors, Mr. Haeffle,

  Mr. Chin, Rebecca Geddule, Defendant’s human resources department, Brooks, Virginia Llano,

  and Elizabeth were acting within the scope of their employment with Defendant College.

      173.        Plaintiff has exhausted all the requisite administrative remedies prior to bringing

  this action. Specifically, but not as a limitation, Plaintiff timely filed a Charge of Discrimination

  with the Equal Employment Opportunity Commission (“EEOC”).

      174.        The EEOC issued a Notice of Right to Sue dated September 6, 2019. Plaintiff

  timely commenced this action.

          WHEREFORE Plaintiff Chivonne L. Henry demands judgment against Defendant for

  compensatory damages, back wages, front pay, emotional pain and mental anguish, punitive

  damages, costs and attorneys’ fees.

                                               COUNT VI

                                      RELIGIOUS DISCRIMINATION

                                               (Termination)

      175.        Plaintiff Henry incorporates the allegations contained in the preceding paragraphs

  1-9 as if fully set forth herein.

      176.        Plaintiff Henry is Muslim.




                                                                                          Page 21 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 22 of 36



     177.           Plaintiff Henry was the victim of discrimination on the basis of her religion in

  violation of Title VII of the Civil Rights Act.

     178.           On or about July 15, 2015, Plaintiff Henry began employment with Defendant

  College as a senior admissions representative.

     179.           On or about July 15, 2016, Plaintiff Henry became a master admissions

  representative.

     180.           When Plaintiff Henry was promoted to master admissions representative, her

  promotion was due to her meeting and exceeding all qualifications for said position.

     181.           During 2016, Plaintiff Henry was consistently ranked the highest at her campus

  location in sales numbers at Defendant College’s Hollywood campus. Plaintiff’s efforts added

  and resulted in her director of admissions, Mr. Jonathan Watts, receiving accolades. Plaintiff

  Henry was the first at that Hollywood campus to reach her sales metrics back to back

  consistently and be promoted to master admissions representative. Plaintiff Henry received

  awards for highest referral rate, and highest conversions and highest start rate.

     182.           On or about May, 2016, the new director of admissions, Laura Strong, began

  employment with Defendant College.

     183.           Ms. Strong supervised Plaintiff Henry.

     184.           On or about September, 2016, Plaintiff Henry converted to Islam.

     185.           Plaintiff Henry began wrapping her hair as part of her conversion to Islam, and

  Ms. Strong frequently disparaged Plaintiff Henry for doing so.

     186.           Ms. Strong consistently told Plaintiff Henry to stop wrapping her hair, and would

  make comments such as, “I don’t like your look.”




                                                                                         Page 22 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 23 of 36



     187.        Plaintiff Henry requested to leave her work desk so that she could do her daily

  prayer.

     188.        Plaintiff Henry’s aforementioned request was denied and she was never allowed

  to leave her desk to pray.

     189.        Meanwhile, Ms. Strong allowed non-Muslim employees to take frequent 10-15

  minute breaks to smoke cigarettes.

     190.        Ms. Strong consistently yelled at Plaintiff Henry in front of Plaintiff Henry’s co-

  workers due to Plaintiff Henry’s religion.

     191.        Due to Plaintiff Henry’s religion, Ms. Strong also began ordering Plaintiff

  Henry’s co-workers to not eat lunch with Plaintiff Henry.

     192.        On or about the end of summer in 2017, Ms. Strong took away more and more of

  Plaintiff Henry’s duties and gave them to non-Muslim employees, Rebecca Geddule and Marvin

  Chin, even though Plaintiff Henry had superior sales numbers and a much higher rank than that

  of Ms. Geddule.

     193.        Due to Plaintiff Henry’s religion, Ms. Strong also ordered Plaintiff Henry not to

  appear in her work space outside of her regular work hours.

     194.        After Ms. Strong’s employment, Plaintiff Henry, due to her religion, received

  noticeably lower scores on her annual performance review in 2016, despite Plaintiff Henry

  ranking high in sales and metrics.

     195.        On or about February 26, 2018, Defendant terminated Plaintiff Henry’s

  employment due to Plaintiff Henry’s religion, which is the adverse employment action at issue in

  this count.




                                                                                       Page 23 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 24 of 36



     196.         Ms. Strong has animus towards Muslim people.             Ms. Strong did not make

  religious comments about non-Muslim employees.

     197.         Similarly-situated employees, not in Plaintiff’s protected class of Muslim, were

  more favorably treated, such as Rebecca Geddule.

     198.         Plaintiff is qualified for the position of master admissions representative.

     199.         As a result of the Defendant's unlawful termination based on Plaintiff Henry’s

  religion, Plaintiff has suffered mental anguish and embarrassment.

     200.         At all times material, Mr. Watts, Ms. Strong, Ms. Strong’s superiors, Mr. Haeffle,

  Mr. Chin, Rebecca Geddule, Defendant’s human resources department, Brooks, Virginia Llano,

  and Elizabeth were acting within the scope of their employment with Defendant College.

     201.         Plaintiff has exhausted all the requisite administrative remedies prior to bringing

  this action. Specifically, but not as a limitation, Plaintiff timely filed a Charge of Discrimination

  with the Equal Employment Opportunity Commission (“EEOC”).

     202.         The EEOC issued a Notice of Right to Sue dated September 6, 2019. Plaintiff

  timely commenced this action.

         WHEREFORE Plaintiff Chivonne L. Henry demands judgment against Defendant for

  compensatory damages, back wages, front pay, emotional pain and mental anguish, punitive

  damages, costs and attorneys’ fees.



                                COUNT VII
             RETALIATION DUE TO OPPOSING RACE DISCRIMINATION
                                (Termination)

     203.         The allegations set forth in Paragraphs 1 through 9 are re-alleged as if fully set

  forth herein.



                                                                                          Page 24 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 25 of 36



      204.          Plaintiff Henry was the victim of retaliation due to her opposing a hostile work

  environment based on her race in violation of Title VII of the Civil Rights Act.

      205.          Plaintiff Henry is an individual who is black.

      206.          On or about July 15, 2015, Plaintiff Henry began employment with Defendant

  College as a senior admissions representative.

      207.          On or about July 15, 2016, Plaintiff Henry became a master admissions

  representative.

      208.          When Plaintiff Henry was promoted to master admissions representative, her

  promotion was due to her meeting and exceeding all qualifications for said position.

      209.          On or about May, 2016, the new director of admissions, Laura Strong, began

  employment with Defendant College.

      210.          Ms. Strong supervised Plaintiff Henry.

      211.          Due to Plaintiff Henry’s race, Ms. Strong consistently told Plaintiff Henry that she

  did not believe that her hair looked “professional,” and would make comments such as, “I don’t

  like your look.” “You look like one of those ebony girls on those magazines, I guess you think

  it’s in style.”

      212.          After Ms. Strong’s employment, Plaintiff Henry, due to her race, received

  noticeably lower scores on her annual performance review in 2016, despite Plaintiff Henry

  ranking high in sales and metrics.

      213.          Ms. Strong consistently yelled at Plaintiff Henry in front of Plaintiff Henry’s co-

  workers due to Plaintiff’s race.

      214.          Due to Plaintiff Henry’s race, Ms. Strong specifically told Plaintiff Henry that she

  is not allowed to ask questions during meetings.



                                                                                           Page 25 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 26 of 36



     215.        Ms. Strong made several other derogatory racial comments about Plaintiff Henry.

  For example, on or about the review period for Plaintiff Henry at approximately the beginning of

  2017 Ms. Strong, Plaintiff Henry and Brooks had a meeting regarding the tension between Ms.

  Strong and Plaintiff Henry. Plaintiff Henry, in her attempt to stop the conflict, began to state

  during the meeting, “I believe that Ms. Strong and I have similar commonalities and want the

  same thing which is to be successful…”, Ms. Strong then interrupted Plaintiff Henry with

  disgust, and stated, “I would never want someone who looks like that to compare themselves to

  me.”

     216.        On or about the end of summer in 2017, Ms. Strong took away more and more of

  Plaintiff Henry’s duties and gave them to a white employee, Rebecca Geddule, even though

  Plaintiff Henry had superior sales numbers and a much higher rank than that of Ms. Geddule.

     217.        Due to Plaintiff Henry’s race, Ms. Strong also began ordering Plaintiff Henry’s

  co-workers to not eat lunch with Plaintiff Henry.

     218.        Due to Plaintiff Henry’s race, Ms. Strong also ordered Plaintiff Henry not to

  appear in her work space outside of her regular work hours.

     219.        Ms. Strong has racial animus towards black people. Ms. Strong did not make

  racial comments about non-black employees.

     220.        All the write-ups that Plaintiff Henry received were part of a scheme by

  Defendant College to have a pre-textual excuse to terminate Plaintiff Henry’s employment.

     221.        As a consequence of opposing Ms. Strong’s hostile work environment based on

  her race, Plaintiff Henry was terminated from her employment on February 26, 2018, which is

  shortly after Plaintiff Henry filed her EEOC Charge against Defendant.




                                                                                     Page 26 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 27 of 36



     222.       Virginia Llano is the person who told Plaintiff Henry that her employment was

  being terminated while another human resource employee, Elizabeth, was in the room. Ms.

  Llano said Plaintiff Henry was being terminated for making too many complaints against Ms.

  Strong.

     223.       Title VII of the Civil Rights Act outlaws retaliation, which occurs when an

  employer discriminates against an employee because that person has opposed any practice

  which is an unlawful employment practice.

     224.       The hostile work environment that was created by Ms. Strong was based on

  Plaintiff’s race, which is an unlawful employment practice.

     225.       Prior to termination, Plaintiff opposed Ms. Strong’s hostile work environment

  by reporting Ms. Strong to human resources numerous times. Ms. Strong, Ms. Strong’s

  superiors, Brooks, and human resources, including Virginia Llano, were aware of said

  opposition.

     226.       When human resources failed to stop the aforementioned hostile work

  environment, Plaintiff Henry opposed Ms. Strong’s hostile work environment based on race by

  filing a charge with the EEOC based on Ms. Strong’s aforementioned discrimination.

     227.       Defendant has no legitimate non-retaliatory, non-discriminatory reason for

  terminating Plaintiff’s employment.

     228.       Ms. Strong, Ms. Strong’s superiors, Brooks, and human resources, including

  Virginia Llano, were aware that Plaintiff opposed the aforementioned hostile work

  environment by reporting Ms. Strong to human resources and filing a Charge with the

  EEOC.

     229.       Plaintiff is qualified for the position of master admissions representative.



                                                                                        Page 27 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 28 of 36



     230.         As a result of the Defendant's unlawful retaliatory conduct of terminating Plaintiff

  Henry’s employment for resisting the aforementioned hostile work environment, Plaintiff

  suffered mental anguish and embarrassment.

     231.         At all times material, Mr. Watts, Ms. Strong, Ms. Strong’s superiors, Mr. Haeffle,

  Mr. Chin, Rebecca Geddule, Defendant’s human resources department, Brooks, Virginia Llano,

  and Elizabeth were acting within the scope of their employment with Defendant College.

     232.         Plaintiff has exhausted all the requisite administrative remedies prior to bringing

  this action. Specifically, but not as a limitation, Plaintiff timely filed a Charge of Discrimination

  with the Equal Employment Opportunity Commission (“EEOC”).

     233.         The EEOC issued a Notice of Right to Sue dated September 6, 2019. Plaintiff

  timely commenced this action.

         WHEREFORE Plaintiff Chivonne L. Henry demands judgment against Defendant for

  compensatory damages, back wages, front pay, emotional pain and mental anguish, punitive

  damages, costs and attorneys’ fees.

                            COUNT VIII
    RETALIATION DUE TO OPPOSING NATIONAL ORIGIN DISCRIMINATION
                            (Termination)

     234.         The allegations set forth in Paragraphs 1 through 9 are re-alleged as if fully set

  forth herein.

     235.         Plaintiff Henry was the victim of retaliation due to her opposing a hostile work

  environment based on her national origin in violation of Title VII of the Civil Rights Act.

     236.         Plaintiff Henry is an individual who is British.

     237.         On or about July 15, 2015, Plaintiff Henry began employment with Defendant

  College as a senior admissions representative.



                                                                                         Page 28 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 29 of 36



     238.           On or about July 15, 2016, Plaintiff Henry became a master admissions

  representative.

     239.           When Plaintiff Henry was promoted to master admissions representative, her

  promotion was due to her meeting and exceeding all qualifications for said position.

     240.           During 2016, Plaintiff Henry was consistently ranked the highest in sales numbers

  at Defendant College’s Hollywood campus.            Plaintiff’s efforts resulted in her director of

  admissions, Mr. Jonathan Watts, receiving accolades. Plaintiff Henry was the first at that

  Hollywood campus to reach her sales metrics back to back consistently. Plaintiff Henry received

  awards for highest referral rate, and highest conversions.

     241.           On or about May, 2016, the new director of admissions, Laura Strong, began

  employment with Defendant College.

     242.           Ms. Strong supervised Plaintiff Henry.

     243.           Ms. Strong consistently disparaged Plaintiff Henry’s British accent.

     244.           When Plaintiff Henry’s grandmother passed away, Ms. Strong prevented Plaintiff

  Henry from returning to England for her funeral.

     245.           One co-worker, Widlyn Daniels, reported to Plaintiff Henry that Ms. Daniels was

  told by Ms. Strong to stop eating lunch with Plaintiff Henry because Plaintiff Henry did not

  understand American “culture.”

     246.           After Ms. Strong’s employment, Plaintiff Henry, due to her national origin,

  received noticeably lower scores on her annual performance review in 2016, despite Plaintiff

  Henry ranking high in sales and metrics.

     247.           Ms. Strong consistently yelled at Plaintiff Henry in front of Plaintiff Henry’s co-

  workers due to Plaintiff Henry’s national origin.



                                                                                           Page 29 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 30 of 36



     248.        Due to Plaintiff’s national origin, on or about the end of summer in 2017, Ms.

  Strong took away more and more of Plaintiff Henry’s duties and gave them to non-British

  employees, Rebecca Geddule and Marvin Chin, even though Plaintiff Henry had superior sales

  numbers and a much higher rank than that of Ms. Geddule and Mr. Chin.

     249.        Due to Plaintiff Henry’s national origin, Ms. Strong also began ordering Plaintiff

  Henry’s co-workers to not eat lunch with Plaintiff Henry.

     250.        Due to Plaintiff Henry’s national origin, Ms. Strong also ordered Plaintiff Henry

  not to appear in her work space outside of her regular work hours.

     251.        Ms. Strong has animus towards British people. Ms. Strong did not make national

  origin comments about non-British employees.

     252.        All the write-ups that Plaintiff Henry received were part of a scheme by

  Defendant College to have a pre-textual excuse to terminate Plaintiff Henry’s employment.

     253.        As a consequence of opposing Ms. Strong’s hostile work environment based on

  her national origin, Plaintiff Henry was terminated from her employment on February 26, 2018,

  which is shortly after Plaintiff Henry filed her EEOC Charge against Defendant.

     254.        Virginia Llano is the person who told Plaintiff Henry that her employment was

  being terminated while another human resource employee, Elizabeth, was in the room. Ms.

  Llano said Plaintiff Henry was being terminated for making too many complaints against Ms.

  Strong.

     255.        Title VII of the Civil Rights Act outlaws retaliation, which occurs when an

  employer discriminates against an employee because that person has opposed any practice

  which is an unlawful employment practice.




                                                                                      Page 30 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 31 of 36



     256.       The hostile work environment that was created by Ms. Strong was based on

  Plaintiff’s national origin, which is an unlawful employment practice.

     257.       Prior to termination, Plaintiff opposed Ms. Strong’s hostile work environment

  by reporting Ms. Strong to human resources numerous times.            Ms. Strong, Ms. Strong’s

  superiors, Brooks, and human resources, including Virginia Llano, were aware of said

  opposition.

     258.       When human resources failed to stop the aforementioned hostile work

  environment, Plaintiff Henry opposed Ms. Strong’s hostile work environment based on

  national origin by filing a charge with the EEOC based on Ms. Strong’s aforementioned

  discrimination.

     259.       Defendant has no legitimate non-retaliatory, non-discriminatory reason for

  terminating Plaintiff’s employment.

     260.       Ms. Strong, Ms. Strong’s superiors, Brooks, and human resources, including

  Virginia Llano, were aware that Plaintiff opposed the aforementioned hostile work

  environment by reporting Ms. Strong to human resources and filing a Charge with the

  EEOC.

     261.       Plaintiff is qualified for the position of master admissions representative.

     262.       As a result of the Defendant's unlawful retaliatory conduct of terminating Plaintiff

  Henry’s employment for resisting the aforementioned hostile work environment, Plaintiff

  suffered mental anguish and embarrassment.

     263.       At all times material, Mr. Watts, Ms. Strong, Ms. Strong’s superiors, Mr. Haeffle,

  Mr. Chin, Rebecca Geddule, Defendant’s human resources department, Brooks, Virginia Llano,

  and Elizabeth were acting within the scope of their employment with Defendant College.



                                                                                        Page 31 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 32 of 36



     264.           Plaintiff has exhausted all the requisite administrative remedies prior to bringing

  this action. Specifically, but not as a limitation, Plaintiff timely filed a Charge of Discrimination

  with the Equal Employment Opportunity Commission (“EEOC”).

     265.           The EEOC issued a Notice of Right to Sue dated September 6, 2019. Plaintiff

  timely commenced this action.

     WHEREFORE Plaintiff Chivonne L. Henry demands judgment against Defendant for

  compensatory damages, back wages, front pay, emotional pain and mental anguish, punitive

  damages, costs and attorneys’ fees.



                               COUNT IX
         RETALIATION DUE TO OPPOSING RELIGIOUS DISCRIMINATION
                              (Termination)

     266.           The allegations set forth in Paragraphs 1 through 9 are re-alleged as if fully set

  forth herein.

     267.           Plaintiff Henry was the victim of retaliation due to her opposing a hostile work

  environment based on her religion in violation of Title VII of the Civil Rights Act.

     268.           Plaintiff Henry is an individual who is Muslim.

     269.           On or about July 15, 2015, Plaintiff Henry began employment with Defendant

  College as a senior admissions representative.

     270.           On or about July 15, 2016, Plaintiff Henry became a master admissions

  representative.

     271.           When Plaintiff Henry was promoted to master admissions representative, her

  promotion was due to her meeting and exceeding all qualifications for said position.




                                                                                          Page 32 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 33 of 36



     272.        During 2016, Plaintiff Henry was consistently ranked the highest at her campus

  location in sales numbers at Defendant College’s Hollywood campus. Plaintiff’s efforts added

  and resulted in her director of admissions, Mr. Jonathan Watts, receiving accolades. Plaintiff

  Henry was the first at that Hollywood campus to reach her sales metrics back to back

  consistently and be promoted to master admissions representative. Plaintiff Henry received

  awards for highest referral rate, and highest conversions and highest start rate.

     273.        On or about May, 2016, the new director of admissions, Laura Strong, began

  employment with Defendant College.

     274.        Ms. Strong supervised Plaintiff Henry.

     275.        On or about September, 2016, Plaintiff Henry converted to Islam.

     276.        Plaintiff Henry began wrapping her hair as part of her conversion to Islam, and

  Ms. Strong frequently disparaged Plaintiff Henry for doing so.

     277.        Ms. Strong consistently told Plaintiff Henry to stop wrapping her hair, and would

  make comments such as, “I don’t like your look.”

     278.        Plaintiff Henry requested to leave her work desk so that she could do her daily

  prayer.

     279.        Plaintiff Henry’s aforementioned request was denied and she was never allowed

  to leave her desk to pray.

     280.        Meanwhile, Ms. Strong allowed non-Muslim employees to take frequent 10-15

  minute breaks to smoke cigarettes.

     281.        Ms. Strong consistently yelled at Plaintiff Henry in front of Plaintiff Henry’s co-

  workers due to Plaintiff Henry’s religion.




                                                                                       Page 33 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 34 of 36



     282.        Due to Plaintiff Henry’s religion, Ms. Strong also began ordering Plaintiff

  Henry’s co-workers to not eat lunch with Plaintiff Henry.

     283.        Due to Plaintiff Henry’s religion, Ms. Strong also ordered Plaintiff Henry not to

  appear in her work space outside of her regular work hours.

     284.        On or about the end of summer in 2017, Ms. Strong took away more and more of

  Plaintiff Henry’s duties and gave them to non-Muslim employees, Rebecca Geddule and Marvin

  Chin, even though Plaintiff Henry had superior sales numbers and a much higher rank than that

  of Ms. Geddule and Mr. Chin.

     285.        After Ms. Strong’s employment, Plaintiff Henry, due to her religious

  discrimination, received noticeably lower scores on her annual performance review in 2016,

  despite Plaintiff Henry ranking high in sales and metrics.

     286.        All the write-ups that Plaintiff Henry received were part of a scheme by

  Defendant College to have a pre-textual excuse to terminate Plaintiff Henry’s employment.

     287.        As a consequence of opposing Ms. Strong’s hostile work environment based on

  her religion, Plaintiff Henry was terminated from her employment on February 26, 2018, which

  is shortly after Plaintiff Henry filed her EEOC Charge against Defendant.

     288.        Virginia Llano is the person who told Plaintiff Henry that her employment was

  being terminated while another human resource employee, Elizabeth, was in the room. Ms.

  Llano said Plaintiff Henry was being terminated for making too many complaints against Ms.

  Strong.

     289.        Title VII of the Civil Rights Act outlaws retaliation, which occurs when an

  employer discriminates against an employee because that person has opposed any practice

  which is an unlawful employment practice.



                                                                                     Page 34 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 35 of 36



     290.       The hostile work environment that was created by Ms. Strong due to Plaintiff’s

  religion is an unlawful employment practice.

     291.       Prior to termination, Plaintiff opposed Ms. Strong’s hostile work environment

  by reporting Ms. Strong to human resources numerous times. Ms. Strong, Ms. Strong’s

  superiors, Brooks, and human resources, including Virginia Llano, were aware of said

  opposition.

     292.       When human resources failed to stop the aforementioned hostile work

  environment, Plaintiff Henry opposed Ms. Strong’s hostile work environment based on

  religion by filing a charge with the EEOC based on Ms. Strong’s aforementioned discrimination.

     293.       Defendant has no legitimate non-retaliatory, non-discriminatory reason for

  terminating Plaintiff’s employment.

     294.       Ms. Strong, Ms. Strong’s superiors, Brooks, and human resources, including

  Virginia Llano, were aware that Plaintiff opposed the aforementioned hostile work

  environment by reporting Ms. Strong to human resources and filing a Charge with the

  EEOC.

     295.       Plaintiff is qualified for the position of master admissions representative.

     296.       As a result of the Defendant's unlawful retaliatory conduct of terminating Plaintiff

  Henry’s employment for resisting the aforementioned hostile work environment, Plaintiff

  suffered mental anguish and embarrassment.

     297.       At all times material, Mr. Watts, Ms. Strong, Ms. Strong’s superiors, Mr. Haeffle,

  Mr. Chin, Rebecca Geddule, Defendant’s human resources department, Brooks, Virginia Llano,

  and Elizabeth were acting within the scope of their employment with Defendant College.




                                                                                        Page 35 of 36
Case 0:19-cv-62997-RNS Document 1 Entered on FLSD Docket 12/05/2019 Page 36 of 36



     298.        Plaintiff has exhausted all the requisite administrative remedies prior to bringing

  this action. Specifically, but not as a limitation, Plaintiff timely filed a Charge of Discrimination

  with the Equal Employment Opportunity Commission (“EEOC”).

     299.        The EEOC issued a Notice of Right to Sue dated September 6, 2019. Plaintiff

  timely commenced this action.

         WHEREFORE Plaintiff Chivonne L. Henry demands judgment against Defendant for

  compensatory damages, back wages, front pay, emotional pain and mental anguish, punitive

  damages, costs and attorneys’ fees.

                                        JURY TRIAL DEMAND

         Plaintiff Chivonne L. Henry demands a trial by jury on all issues so triable.



  Date: Thursday, December 05, 2019


  Respectfully submitted,


  /s Nnamdi Jackson
  Nnamdi S. Jackson, Esq.
  Fla. Bar No. 99804

  THE LAW OFFICE OF NNAMDI S. JACKSON, P.A.
  2645 Executive Park Drive,
  Suite 340
  Weston, Florida 33331
  (954) 670-1267
  njackson@nsjlawoffice.com




                                                                                         Page 36 of 36
